The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to application 16/791,485 filed on 2/14/2020.

Continuation
The Examiner has noted the application is a continuation of 14/936,281 filed on 11/9/2015.


Information Disclosure Statement
The information disclosure statements (IDS) have been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.











Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3, 5-9, 11, 13-15, 17, 19, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more.  Examiner formulates the abstract idea analysis as follows:

Step 1: The claims fall within a statutory category, namely a method, a system, and a non-transitory computer readable medium.
[Step 1 = Yes, the claim falls within a statutory category]

Step 2A Prong One: The identified limitations in the claims that recite the abstract idea are (in bold):
An information handling system comprising: 
a memory including a data store; and a model challenger circuit to communicate with the memory, the model challenger circuit to: 
obtain input data from the data store, the input data including customer survey data, customer purchase history, customer browse history, customer transaction categories, or any combination thereof; use a currently selected model to forecast future purchasing patterns; detect a trigger event using a processor, the trigger event including a change in a customer purchase pattern including unexpected purchases, altered purchase timing, or any combination thereof, train alternative models based on the input data and in response to the detection of the trigger event; identify a replacement model from the alternative models, the replacement model having a best fit to the input data; forecast future purchasing patterns using the replacement model; replace the currently selected model with the replacement model such that future purchasing pattern predications are performed using the replacement model; and provide a product recommendation or targeted promotion to a user based on the future purchasing pattern prediction.
The claims are directed to an abstract idea of obtaining data, and forecasting purchasing patterns. The abstract idea limitations cover concepts performed with pen or paper or in the human mind including observation, evaluation, judgement and opinion.  The abstract idea limitations also cover mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations by reciting models.  Other than reciting memory, processor, input data, nothing in the claim element precludes the step from being performed with pen and paper.  Thus, the claim recites a mental process, as well as mathematical concepts. The dependent claims merely narrow the abstract idea without additional elements.

Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
An information handling system comprising: 
a memory including a data store; and a model challenger circuit to communicate with the memory, the model challenger circuit to: 
obtain input data from the data store, the input data including customer survey data, customer purchase history, customer browse history, customer transaction categories, or any combination thereof; use a currently selected model to forecast future purchasing patterns; detect a trigger event using a processor, the trigger event including a change in a customer purchase pattern including unexpected purchases, altered purchase timing, or any combination thereof, train alternative models based on the input data and in response to the detection of the trigger event; identify a replacement model from the alternative models, the replacement model having a best fit to the input data; forecast future purchasing patterns using the replacement model; replace the currently selected model with the replacement model such that future purchasing pattern predications are performed using the replacement model; and provide a product recommendation or targeted promotion to a user based on the future purchasing pattern prediction.
The claims recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The additional elements include processor, memory, circuit, input data and are no more than mere instructions to apply the exception using computer components. The additional elements in the dependent claims are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
[Step 2A = Yes, the claim is directed to the abstract idea]

Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as processor, memory, circuit, input data (see original specification paragraphs [0011], [0012]). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as 
[Step 2B = No, the claim does not provide an inventive concept significantly more than the abstract idea]The claims are ineligible.	

















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fano et al, US 20050189415 A1 hereinafter Fano  in view of Shan et al, US 20110173144 A1, hereinafter Shan:
As per independent claim 1, Fano discloses An information handling system comprising:
a memory including a data store; and a model challenger circuit to communicate with the memory, the model challenger circuit to (Fano [0046], [0112], [0138] “The customer model training module 130 may receive data from the training transactional database” “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information. The runtime transactional database 310, shopping list prediction runtime module 320, individualized application runtime module”)
obtain input data from the data store, the input data including customer survey data, customer purchase history, customer browse history, customer transaction categories, or any combination thereof (Fano [0008], [0039], [0046] noting historical transactional data, noting receiving data “a customer includes a customer model creation component configured to create at least a part of the customer model for the customer by statistically analyzing transaction data solely from the customer”, “generate an individualized customer model, learning separate classifiers for each customer based on historical transactional 
use a currently selected model to forecast future purchasing patterns (Fano [0007], [0033] noting prediction system to estimate what customer may purchase “Likewise, there is a need for a system to provide a predictive shopping list to customers using the consumer models using reduced processor resources to be able to deliver the lists locally on mobile processing devices attached to shopping carts. Also, there is a need to better utilize the captured data to provide enhanced promotion and planning for retail establishments and others in the supply chain”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store...The shopping list sub-model may be generated prior to the given shopping trip and updated with current parameters (such as current date, time, etc.) or may be generated concurrently with the given shopping trip”)
detect a trigger event using a processor, the trigger event including a change in a customer purchase pattern including unexpected purchases, altered purchase timing, or any combination thereof (Fano [0201], [0059], [0092], [0112] noting comparing actual versus predicted, noting changes customer exhibits “Further, the output of the promotion simulator may be compared with actual results from past promotions. FIG. 14 shows a projection screen illustrating mechanism for viewing results of past promotions. As shown in FIG. 14, the actual results from promotions for periods may be shown, such as the current period (designated under Product Info as “Current Period”), the period prior to the current period (designated as “Change Since Last”), and two periods prior to the current period and the (designated as “Change Since 2 Past”). Further, a graph may be generated which graphs the actual results based on any attributes of the customers. For example, a 
train alternative models based on the input data and in response to detecting the trigger event; identify a […] model from the alternative models, the […] model having a […] to the input data (Fano [0048], [0049], [0111], [0112] noting training, noting new sub models, noting updating after shopping trip, noting customer models database “The customer model training module 130 may create attributes for a model of a specific customer by performing various operations on the data received from the training transactional database 110, such as storing the data unmodified and creating new attributes or sub-models derived from the data (such as based on statistical analysis of the data)”, “the customer model training module 120 may be updated at any time, including after any one or all shopping trips. Thus, after runtime, a new set of transactions may occur. Based on these transactions, the customer model may be updated”, “may access a specific customer model in the customer models database 140. Each customer model may be used to predict a shopping list for a given customer on a given shopping trip (“transaction”) and to provide other individualized applications to the customer”, “The computer may include one or 
forecast future purchasing patterns using the […] model; […] the currently selected model with the […] model such that future purchasing pattern predications are performed using the […] model (Fano [0200], [0111] noting new parameters “Given the output of the promotion simulator 1230, the parameters of the promotion may be modified and the simulation may be executed with the modified parameters. The selection of the modified selection module may be performed manually, or may be performed by the modified parameter selection module 1240. For example, the duration of the promotion may be modified and the simulation may be re-executed. The output of the re-executed simulation may thereafter be analyzed manually or automatically. Thus, the selection of parameters and promotion simulation may iterate multiple times in order to select improved or optimal parameters for a promotion”, “may access a specific customer model in the customer models database 140. Each customer model may be used to predict a shopping list for a given customer on a given shopping trip (“transaction”) and to provide other individualized applications to the customer.”)
provide a product recommendation or targeted promotion to a user based on the future purchasing pattern prediction (Fano [0034], [0035], [0033] noting prediction of products that may purchase, noting promotions based on that “Based on one or more attributes of the customer model, the product promotion system and method may determine whether and/or what type of promotion a customer may receive for the product category”, “Based on the output of the simulation, new parameters for the promotion may be selected, and the simulation may iterate with the new parameters”, “The shopping list prediction system 
Fano does not explicitly disclose “identify a replacement model from the alternative models, the replacement model having a best fit to the input data” “forecast future purchasing patterns using the replacement model; replace the currently selected model with the replacement model such that future purchasing pattern predications are performed using the replacement model” as stated in the claim. (underlined emphasis on aspects not taught)Shan however, in analogous art of computational forecasting methods discloses 
[…] replacement model […] the replacement model having a best fit to the input data (Shan [0046] [0039], Claim 5 noting replacing models by iteratively generating models for a model with best fit for independent variables “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed”)
[…] the replacement model […]; replace the current model with the replacement model […] using the replacement model (Shan [0039], Claim 5, [0035] noting replacing models by iteratively generating models for a model with best fit for independent variables, noting model with best fit is applied to variables  “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed” , “The model y(z) can then be used to predict or estimate values for the dependent variable, with the value returned by the model y(z)”)

Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shan, the results of the combination were predictable (see MPEP 2143 A).

Claim 3 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 3, Fano discloses 
forecast future sales patterns with the […] model a plurality of times at a fixed interval (Fano [0109], [0033], [0209] noting predicting customer sales for shopping trip, noting model, noting before and after customer shops “In the context of a grocery store, the customer model may be accessed before, during, and after a customer shops at the grocery store”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store”)
Fano does not explicitly disclose “[…] replacement model […]” as stated in the claim. (underlined emphasis on aspects not taught)Shan however, in analogous art of computational forecasting methods discloses 
 […] the replacement model […] (Shan [0039], Claim 5, [0035] noting replacing models by iteratively generating models for a model with best fit for independent variables, noting model with best fit is applied to variables  “models are iteratively generated until a model 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/Shan with these additional teachings of Shan with the motivation to have accurate predictions (Shan [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shan, the results of the combination were predictable (see MPEP 2143 A).

Claim 5 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 5, Fano discloses 
create an individualized sale for the user (Fano [0040], [0041] noting individualized promotions “The individualized and personalized interaction may take a variety of forms. One such form is generating a shopping list for the customer”, “The predicted shopping list benefits the customer in several ways….Third, because the list of items is available, promotions may also be provided to the customer related to the list of items (such as a discount to buy a larger size of an item or a different brand of the item)”)

Claim 6 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 6, Fano discloses 
wherein the product recommendation or targeted promotion is selected to upsell or cross-sell the user (Fano [0041] noting related item (cross-sell) “A promotion may be any customer communication designed to promote a sale relating to an item, such as an advertisement for the item, a discount for the item, an advertisement for a related item (such as a substitute product for the item, a brand extension, etc.), a discount for the related item, etc”)


Claim 7 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 7, Fano discloses 
wherein the model challenger circuit is a processor of the informational handling system (Fano [0046], [0112], [0138] “The customer model training module 130 may receive data from the training transactional database” “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information. The runtime transactional database 310, shopping list prediction runtime module 320, individualized application runtime module”)

Claim 8 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 8, Fano discloses 
wherein the alternative models are located in a model family or in multiple model families (Fano [0048], [0049], [0111], [0112] noting training, noting new sub models, noting updating after shopping trip, noting customer models database “The customer model training module 130 may create attributes for a model of a specific customer by performing various operations on the data received from the training transactional database 110, such 

As per independent claim 9, Fano discloses A method for targeted advertising, the method comprising:
obtaining input data from the data store, the input data including customer survey data, customer purchase history, customer browse history, customer transaction categories, or any combination thereof (Fano [0008], [0039], [0046] noting historical transactional data, noting receiving data “a customer includes a customer model creation component configured to create at least a part of the customer model for the customer by statistically analyzing transaction data solely from the customer”, “generate an individualized customer model, learning separate classifiers for each customer based on historical transactional data”, “The customer model training module 130 may receive data from the training transactional database”)
using a currently selected model to forecast future purchasing patterns (Fano [0007], [0033] noting prediction system to estimate what customer may purchase “Likewise, there is a need for a system to provide a predictive shopping list to customers using the consumer 
detecting a trigger event using a processor, the trigger event including a change in a customer purchase pattern including unexpected purchases, altered purchase timing, or any combination thereof (Fano [0201], [0059], [0092], [0112] noting comparing actual versus predicted, noting changes customer exhibits “Further, the output of the promotion simulator may be compared with actual results from past promotions. FIG. 14 shows a projection screen illustrating mechanism for viewing results of past promotions. As shown in FIG. 14, the actual results from promotions for periods may be shown, such as the current period (designated under Product Info as “Current Period”), the period prior to the current period (designated as “Change Since Last”), and two periods prior to the current period and the (designated as “Change Since 2 Past”). Further, a graph may be generated which graphs the actual results based on any attributes of the customers. For example, a graph of the pantry loading attribute and brand loyalty attribute is shown for the current period. The actual results of past promotions may be examined along side the results from the promotion simulator, thereby comparing the actual versus predicted. Any one or all of the goals or parameters of the promotion may be modified based on the comparison”, “which may account for some of the temporal changes a customer might exhibit.”, “The 
training alternative models based on the input data and in response to detecting the trigger event; identifying a […] model from the alternative models, the […] model having a […] to the input data (Fano [0048], [0049], [0111], [0112] noting training, noting new sub models, noting updating after shopping trip, noting customer models database “The customer model training module 130 may create attributes for a model of a specific customer by performing various operations on the data received from the training transactional database 110, such as storing the data unmodified and creating new attributes or sub-models derived from the data (such as based on statistical analysis of the data)”, “the customer model training module 120 may be updated at any time, including after any one or all shopping trips. Thus, after runtime, a new set of transactions may occur. Based on these transactions, the customer model may be updated”, “may access a specific customer model in the customer models database 140. Each customer model may be used to predict a shopping list for a given customer on a given shopping trip (“transaction”) and to provide other individualized applications to the customer”, “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information”)
forecasting future purchasing patterns using the […] model; […] the currently selected model with the […] model such that future purchasing pattern predications are performed using the […] model (Fano [0200], [0111] noting new parameters “Given the output of the promotion simulator 1230, the parameters of the promotion may be modified and the 
providing a product recommendation or targeted promotion to a user based on the future purchasing pattern prediction (Fano [0034], [0035], [0033] noting prediction of products that may purchase, noting promotions based on that “Based on one or more attributes of the customer model, the product promotion system and method may determine whether and/or what type of promotion a customer may receive for the product category”, “Based on the output of the simulation, new parameters for the promotion may be selected, and the simulation may iterate with the new parameters”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store”)
Fano does not explicitly disclose “identify a replacement model from the alternative models, the replacement model having a best fit to the input data” “forecasting future purchasing patterns using the replacement model; replacing the currently selected model with the replacement model such that future purchasing pattern predications are performed using the replacement model” as stated in the claim. (underlined emphasis on aspects not taught)Shan however, in analogous art of computational forecasting methods discloses 
[…] replacement model […] the replacement model having a best fit to the input data (Shan [0046] [0039], Claim 5 noting replacing models by iteratively generating models for a model with best fit for independent variables “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed”)
[…] the replacement model […]; replacing the current model with the replacement model […] using the replacement model (Shan [0039], Claim 5, [0035] noting replacing models by iteratively generating models for a model with best fit for independent variables, noting model with best fit is applied to variables  “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed” , “The model y(z) can then be used to predict or estimate values for the dependent variable, with the value returned by the model y(z)”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano with these aforementioned teachings of Shan with the motivation to have accurate predictions (Shan [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shan, the results of the combination were predictable (see MPEP 2143 A).

Claim 11 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 11, Fano discloses 
forecast future sales patterns with the […] model a plurality of times at a fixed interval (Fano [0109], [0033], [0209] noting predicting customer sales for shopping trip, noting model, noting before and after customer shops “In the context of a grocery store, the customer model may be accessed before, during, and after a customer shops at the grocery store”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store”)
Fano does not explicitly disclose “[…] replacement model […]” as stated in the claim. (underlined emphasis on aspects not taught)Shan however, in analogous art of computational forecasting methods discloses 
 […] the replacement model […] (Shan [0039], Claim 5, [0035] noting replacing models by iteratively generating models for a model with best fit for independent variables, noting model with best fit is applied to variables  “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed” , “The model y(z) can then be used to predict or estimate values for the dependent variable, with the value returned by the model y(z)”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/Shan with these additional teachings of Shan with the motivation to have accurate predictions (Shan [0002]).


Claim 13 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 13, Fano discloses 
creating an individualized sale for the user (Fano [0040], [0041] noting individualized promotions “The individualized and personalized interaction may take a variety of forms. One such form is generating a shopping list for the customer”, “The predicted shopping list benefits the customer in several ways….Third, because the list of items is available, promotions may also be provided to the customer related to the list of items (such as a discount to buy a larger size of an item or a different brand of the item)”)

Claim 14 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 14, Fano discloses 
wherein the product recommendation or targeted promotion is selected to upsell or cross-sell the user (Fano [0041] noting related item (cross-sell) “A promotion may be any customer communication designed to promote a sale relating to an item, such as an advertisement for the item, a discount for the item, an advertisement for a related item (such as a substitute product for the item, a brand extension, etc.), a discount for the related item, etc”)


As per independent claim 15, Fano discloses A non-transitory computer-readable medium including code that when executed by a processor causes the processor to perform a method for targeted advertising, the method comprising:
obtaining input data from the data store, the input data including customer survey data, customer purchase history, customer browse history, customer transaction categories, or any combination thereof (Fano [0008], [0039], [0046] noting historical transactional data, noting receiving data “a customer includes a customer model creation component configured to create at least a part of the customer model for the customer by statistically analyzing transaction data solely from the customer”, “generate an individualized customer model, learning separate classifiers for each customer based on historical transactional data”, “The customer model training module 130 may receive data from the training transactional database”)
using a currently selected model to forecast future purchasing patterns (Fano [0007], [0033] noting prediction system to estimate what customer may purchase “Likewise, there is a need for a system to provide a predictive shopping list to customers using the consumer models using reduced processor resources to be able to deliver the lists locally on mobile processing devices attached to shopping carts. Also, there is a need to better utilize the captured data to provide enhanced promotion and planning for retail establishments and others in the supply chain”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store...The shopping list sub-model may be generated prior to the given shopping trip and updated with current parameters (such as current date, time, etc.) or may be generated concurrently with the given shopping trip”)
detecting a trigger event using a processor, the trigger event including a change in a customer purchase pattern including unexpected purchases, altered purchase timing, or any combination thereof (Fano [0201], [0059], [0092], [0112] noting comparing actual versus predicted, noting changes customer exhibits “Further, the output of the promotion simulator may be compared with actual results from past promotions. FIG. 14 shows a projection screen illustrating mechanism for viewing results of past promotions. As shown in FIG. 14, the actual results from promotions for periods may be shown, such as the current period (designated under Product Info as “Current Period”), the period prior to the current period (designated as “Change Since Last”), and two periods prior to the current period and the (designated as “Change Since 2 Past”). Further, a graph may be generated which graphs the actual results based on any attributes of the customers. For example, a graph of the pantry loading attribute and brand loyalty attribute is shown for the current period. The actual results of past promotions may be examined along side the results from the promotion simulator, thereby comparing the actual versus predicted. Any one or all of the goals or parameters of the promotion may be modified based on the comparison”, “which may account for some of the temporal changes a customer might exhibit.”, “The sensitivity index represents the percentage of change in the quantity of a particular product category acquired during a sale over or under that acquired when there is no sale”, “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information”)
training alternative models based on the input data and in response to detecting the trigger event; identifying a […] model from the alternative models, the […] model having a […] to the input data (Fano [0048], [0049], [0111], [0112] noting training, noting new sub models, noting updating after shopping trip, noting customer models database “The customer model training module 130 may create attributes for a model of a specific customer by performing various operations on the data received from the training transactional database 110, such as storing the data unmodified and creating new attributes or sub-models derived from the data (such as based on statistical analysis of the data)”, “the customer model training module 120 may be updated at any time, including after any one or all shopping trips. Thus, after runtime, a new set of transactions may occur. Based on these transactions, the customer model may be updated”, “may access a specific customer model in the customer models database 140. Each customer model may be used to predict a shopping list for a given customer on a given shopping trip (“transaction”) and to provide other individualized applications to the customer”, “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information”)
forecasting future purchasing patterns using the […] model; […] the currently selected model with the […] model such that future purchasing pattern predications are performed using the […] model (Fano [0200], [0111] noting new parameters “Given the output of the promotion simulator 1230, the parameters of the promotion may be modified and the simulation may be executed with the modified parameters. The selection of the modified selection module may be performed manually, or may be performed by the modified parameter selection module 1240. For example, the duration of the promotion may be modified and the simulation may be re-executed. The output of the re-executed simulation may thereafter be analyzed manually or automatically. Thus, the selection of parameters and promotion simulation may iterate multiple times in order to select improved or optimal parameters for a promotion”, “may access a specific customer model in the customer models database 140. Each customer model may be used to predict a shopping list for a given customer on a given shopping trip (“transaction”) and to provide other individualized applications to the customer.”)
providing a product recommendation or targeted promotion to a user based on the future purchasing pattern prediction (Fano [0034], [0035], [0033] noting prediction of products that may purchase, noting promotions based on that “Based on one or more attributes of the customer model, the product promotion system and method may determine whether and/or what type of promotion a customer may receive for the product category”, “Based on the output of the simulation, new parameters for the promotion may be selected, and the simulation may iterate with the new parameters”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store”)
Fano does not explicitly disclose “identify a replacement model from the alternative models, the replacement model having a best fit to the input data” “forecasting future purchasing patterns using the replacement model; replacing the currently selected model with the replacement model such that future purchasing pattern predications are performed using the replacement model” as stated in the claim. (underlined emphasis on aspects not taught)Shan however, in analogous art of computational forecasting methods discloses 
[…] replacement model […] the replacement model having a best fit to the input data (Shan [0046] [0039], Claim 5 noting replacing models by iteratively generating models for a model with best fit for independent variables “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed”)
[…] the replacement model […]; replacing the current model with the replacement model […] using the replacement model (Shan [0039], Claim 5, [0035] noting replacing models by iteratively generating models for a model with best fit for independent variables, noting model with best fit is applied to variables  “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed” , “The model y(z) can then be used to predict or estimate values for the dependent variable, with the value returned by the model y(z)”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano with these aforementioned teachings of Shan with the motivation to have accurate predictions (Shan [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shan, the results of the combination were predictable (see MPEP 2143 A).

Claim 17 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 17, Fano discloses 
forecast future sales patterns with the […] model a plurality of times at a fixed interval (Fano [0109], [0033], [0209] noting predicting customer sales for shopping trip, noting model, noting before and after customer shops “In the context of a grocery store, the customer model may be accessed before, during, and after a customer shops at the grocery store”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store”)
Fano does not explicitly disclose “[…] replacement model […]” as stated in the claim. (underlined emphasis on aspects not taught)Shan however, in analogous art of computational forecasting methods discloses 
 […] the replacement model […] (Shan [0039], Claim 5, [0035] noting replacing models by iteratively generating models for a model with best fit for independent variables, noting model with best fit is applied to variables  “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed” , “The model y(z) can then be used to predict or estimate values for the dependent variable, with the value returned by the model y(z)”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/Shan with these additional teachings of Shan with the motivation to have accurate predictions (Shan [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shan, the results of the combination were predictable (see MPEP 2143 A).

Claim 19 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 19, Fano discloses 
creating an individualized sale for the user (Fano [0040], [0041] noting individualized promotions “The individualized and personalized interaction may take a variety of forms. One such form is generating a shopping list for the customer”, “The predicted shopping list benefits the customer in several ways….Third, because the list of items is available, promotions may also be provided to the customer related to the list of items (such as a discount to buy a larger size of an item or a different brand of the item)”)

Claim 20 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 20, Fano discloses 
wherein the product recommendation or targeted promotion is selected to upsell or cross-sell the user (Fano [0041] noting related item (cross-sell) “A promotion may be any customer communication designed to promote a sale relating to an item, such as an advertisement for the item, a discount for the item, an advertisement for a related item (such as a substitute product for the item, a brand extension, etc.), a discount for the related item, etc”)

Claims 2, 4, 10, 12, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fano/Shan in view of Wang et al, US 20140200992 A1, hereinafter Wang:
Claim 2 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 2, Fano does not explicitly disclose “wherein the best fit is based on an error rate, an operational reliability over time, or any combination thereof” as stated in the claim (underlined emphasis on aspect not taught)
Wang however, in analogous art of predictions for a retail product discloses 
wherein the best fit is based on an error rate, an operational reliability over time, or any combination thereof (Wang [0077] - [0082] noting best model based on error rate “Average WAPE<=30%. Among the surviving models (i.e., those models not filtered out), the best model is selected based on average WAPE, or any other appropriate error measure”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/Shan with these aforementioned teachings of Wang with the motivation to select model based on validation (Wang [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A).

Claim 4 is dependent on claim 3 which is rejected as indicated above. As per dependent claim 4, Fano discloses
provide a model quality score (Fano [0163], [0160], [0162] noting accuracy scores “were normalized to produce a confidence score for each class. Then, a threshold different from the threshold used in training was chosen to test the shopping list prediction runtime module”)
Fano does not explicitly disclose “[…] as a function of time from the plurality of times” as stated in the claim (underlined emphasis on aspect not taught)
Wang however, in analogous art of predictions for a retail product discloses 
[…] as a function of time from the plurality of times (Wang [0015], [0092], [0083] noting multiple time periods, noting scoring for each time period “the data rows are the values of the column fields for multiple merchandise items and multiple time periods”, “The selected regression model is then scored by calculating the sales forecasting values for the new forecasting time period using the selected model”, “After the best model is selected and its parameters are estimated, prediction of the lagged promotion effect is performed by scoring the data processed as required for {forecasting time period, store, product} of interest”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/Shan with these aforementioned teachings of Wang with the motivation to select model based on validation (Wang [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, 

Claim 10 is dependent on claim 11 which is rejected as indicated above. As per dependent claim 10, Fano does not explicitly disclose “wherein the best fit is based on an error rate, an operational reliability over time, or any combination thereof” as stated in the claim (underlined emphasis on aspect not taught)
Wang however, in analogous art of predictions for a retail product discloses 
wherein the best fit is based on an error rate, an operational reliability over time, or any combination thereof (Wang [0077] - [0082] noting best model based on error rate “Average WAPE<=30%. Among the surviving models (i.e., those models not filtered out), the best model is selected based on average WAPE, or any other appropriate error measure”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/Shan with these aforementioned teachings of Wang with the motivation to select model based on validation (Wang [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A).

Claim 12 is dependent on claim 11 which is rejected as indicated above. As per dependent claim 12, Fano discloses
providing a model quality score (Fano [0163], [0160], [0162] noting accuracy scores “were normalized to produce a confidence score for each class. Then, a threshold different from the threshold used in training was chosen to test the shopping list prediction runtime module”)
Fano does not explicitly disclose “[…] as a function of time from the plurality of times” as stated in the claim (underlined emphasis on aspect not taught)
Wang however, in analogous art of predictions for a retail product discloses 
[…] as a function of time from the plurality of times (Wang [0015], [0092], [0083] noting multiple time periods, noting scoring for each time period “the data rows are the values of the column fields for multiple merchandise items and multiple time periods”, “The selected regression model is then scored by calculating the sales forecasting values for the new forecasting time period using the selected model”, “After the best model is selected and its parameters are estimated, prediction of the lagged promotion effect is performed by scoring the data processed as required for {forecasting time period, store, product} of interest”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/Shan with these aforementioned teachings of Wang with the motivation to select model based on validation (Wang [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A).

Claim 16 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 16, Fano does not explicitly disclose “wherein the best fit is based on an error rate, an operational reliability over time, or any combination thereof” as stated in the claim (underlined emphasis on aspect not taught)
Wang however, in analogous art of predictions for a retail product discloses 
wherein the best fit is based on an error rate, an operational reliability over time, or any combination thereof (Wang [0077] - [0082] noting best model based on error rate “Average WAPE<=30%. Among the surviving models (i.e., those models not filtered out), the best model is selected based on average WAPE, or any other appropriate error measure”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/Shan with these aforementioned teachings of Wang with the motivation to select model based on validation (Wang [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A).

Claim 18 is dependent on claim 17 which is rejected as indicated above. As per dependent claim 18, Fano discloses
providing a model quality score (Fano [0163], [0160], [0162] noting accuracy scores “were normalized to produce a confidence score for each class. Then, a threshold different from the threshold used in training was chosen to test the shopping list prediction runtime module”)
[…] as a function of time from the plurality of times” as stated in the claim (underlined emphasis on aspect not taught)
Wang however, in analogous art of predictions for a retail product discloses 
[…] as a function of time from the plurality of times (Wang [0015], [0092], [0083] noting multiple time periods, noting scoring for each time period “the data rows are the values of the column fields for multiple merchandise items and multiple time periods”, “The selected regression model is then scored by calculating the sales forecasting values for the new forecasting time period using the selected model”, “After the best model is selected and its parameters are estimated, prediction of the lagged promotion effect is performed by scoring the data processed as required for {forecasting time period, store, product} of interest”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/Shan with these aforementioned teachings of Wang with the motivation to select model based on validation (Wang [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A).














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKOSUA KYEREME-TUAH/               Primary Examiner, Art Unit 3623                                                                                                                                                                                         
	August 20, 2021